Citation Nr: 1523290	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a leg length discrepancy, claimed as shortened left leg.

2. Entitlement to an evaluation in excess of 10 percent for left knee lateral collateral laxity.

3.  Entitlement to an evaluation in excess of 10 percent for tendonitis and bursitis of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2004. 
 
This case initially came before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2009, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  In June 2009, the Board remanded these matters for further development.  In January 2012, the Board denied entitlement to an evaluation in excess of 10 percent for left knee lateral collateral laxity and remanded claims of entitlement to an evaluation in excess of 10 percent for musculoligamentous strain of the left knee, status post arthroscopy for lateral medial meniscus tear and entitlement to service connection for a leg length discrepancy for additional development.  The issue of entitlement to service connection for a leg length discrepancy has since been returned to the Board for further appellate consideration.

Per the January 2012 remand, in June 2012, the AMC issued a statement of the case pertaining to the issue of entitlement to an evaluation in excess of 10 percent for musculoligamentous strain of the left knee, status post arthroscopy for lateral medial meniscus tear; however, the Veteran did not perfect an appeal as to this issue.  Thus, the claim for increase for musculoligamentous strain of the left knee, status post arthroscopy for lateral medial meniscus tear, is no longer before the Board for appellate consideration.  

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the April 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place after a new hearing has been conducted.  In June 2014, the Board vacated the portion of the January 2012 Board decision that denied entitlement to an evaluation in excess of 10 percent for left knee lateral collateral laxity.  

Ongoing VA treatment records were associated with the electronic claims files in February 2013 and September 2014.  As such records contained no additional information or evidence relevant to the claim for service connection for a leg length discrepancy, the Board finds that a remand for obtainment of a waiver of this additional evidence is not necessary as the evidence does not have a separate bearing on the claim decided herein.  See 38 C.F.R. § 20. 1304(c). 

In January 2015, the Veteran again testified before the undersigned VLJ during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to service connection for loss of sense of smell has been raised by the record in correspondence received from the Veteran on August 29, 2014, and January 20, 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an evaluation in excess of 10 percent for left knee lateral collateral laxity and an evaluation in excess of 10 percent for left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has had a leg length discrepancy or a shortened left leg at any time during the claim.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a leg length discrepancy claimed as a shortened left leg, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A.  §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

In correspondence dated in August 2007, prior to the February 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection for a leg length discrepancy; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Additionally, the letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In correspondence dated in May 2008, the Veteran was provided notice of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  The claim was subsequently readjudicated in September 2009 and December 2012 supplemental statements of the case.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In reaching this conclusion, the Board notes that in a November 2011 appellate brief, the Veteran's representative argued that the August 2009 VA examination is inadequate because it was rendered by as a first year general, rather than an orthopedic, surgery resident, who would not be eligible to practice independently for several years.  However, the Board observes that its June 2009 remand instructions did not specify that the examination must be performed by an orthopedic resident.  Furthermore, there is no indication that the August 2009 examiner by virtue of being a first year general surgery resident was in any way unqualified to carry out the examination.  The examiner is a licensed physician and as such is qualified to perform a VA examination.  Furthermore, review of the examination report shows that all AMIE protocols for evaluating knee and lower leg disabilities were complied with and that the examiner performed an appropriate physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  In June 2009 and January 2012, the Board remanded the claim for service connection for a leg length discrepancy for additional development.  Specifically, the Veteran was to be provided with a VA medical examination to determine the nature and etiology of his claimed leg length discrepancy.  In August 2009 and September 2012, the Veteran was afforded the requested VA examinations and the claim was readjudicated in September 2009 and December 2012 supplemental statements of the case.  The Board finds that the AOJ sufficiently complied with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  As noted above, he presented testimony before the undersigned Veterans Law Judge in April 2009 and January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the January 2015 hearing, nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria - Service Connection

In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253.  The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  Leg length discrepancy is not explicitly listed.

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310. 

Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2014).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").

Factual Background and Analysis

During the April 2009 Travel Board hearing, the Veteran testified that there were two theories by two different doctors regarding the etiology of his claimed leg length discrepancy - (1) that it was a result of a combination of his left ankle injury, parachute accident, and left knee injury with left knee arthroscopy in September 2003, specifically the amount of tissue that was removed from his left knee and (2) that it is the result of compression of the left side of his body as a result of his in-service parachute accident when he had a hard landing on frozen ground in Alaska.  In order to be granted service connection for shortened left leg, there must be proof that the Veteran's left leg has, in fact, been shortened.  

The Veteran's service treatment records are absent complaints, findings, or diagnosis of a leg length discrepancy during service and clinical examination during examination for separation from service shows that the Veteran's lower extremities were evaluated as normal.  However, his service treatment records do show that he sustained an in-service left ankle injury in August 2000, injury to his back during a parachute jump in March 2001, and injury to his left knee in June 2001 when he fell on his left knee during a forced road march.  They also show that the Veteran underwent a left knee arthroscopy with partial lateral meniscectomy in September 2003.  

The Veteran's claimed leg length discrepancy was initially noted during a January 17, 2007, VA physical therapy consultation for chief complaint of back spasms.  JAO, DPT (doctor of physical therapy) noted that the Veteran's sacroiliac joints appeared asymmetrical, but relate to leg length discrepancy.  The Veteran's left leg length was measured at 35 inches and his right leg length was measured at 35.5 inches.  He was issued a 1/4 inch shoe lift for his left lower extremity.  Diagnostic assessment included a leg length discrepancy which may be contributing to back pain.  A January 2007 VA primary care note states that after careful measuring in physical therapy it was determined that the Veteran's left leg was one quarter inch shorter than his right leg, thus, he was wearing a 1/4 inch insole lift.  A subsequent January 2007 VA physical therapy note authored by JAO indicates that she was unsure of the Veteran's report of decreased pain was due to therex, a lift in his shoe, or a change in medications.  In March 2007, the Veteran was discharged from VA physical therapy after only two sessions because he failed to reschedule his appointment.   

A June 27, 2007, VA physical therapy consult note from JAO indicates that the Veteran presented with the same complaints concerning thoracic and back pain.  He was involved in a recent move with increased pain and his previously issued shoe lift broke.  On palpation, the sacroiliac joints appeared asymmetrical but related to leg length discrepancy.  The Veteran's right leg length was measured at 36 inches and his left leg length was measured at 35.5 inches.  He was issued an additional 1/4 inch shoe left for his left lower extremity.  VA physical therapy notes dated in July, August, September, October 2007, and November 2007 noted that the Veteran continued use of a 1/4 inch shoe lift for his left lower extremity.  They also noted a slumped seated posture and that the Veteran required cues and reminders concerning posture.  A September 2007 VA primary care note states that the Vetera had one leg that was shorter than the other which contributed to his back problems.  A December 2007 VA physical therapy note documents the Veteran's report that he had a leg length discrepancy and that a VA physical therapist had given him a 1/4 inch heel pad to try to help with that.  Diagnostic assessment at that time include leg length discrepancy.  A consult was placed to prosthetics to see if the Veteran needed any kind of prosthetic made for his shoe to help with his leg length discrepancy.  

A VA physical therapy re-evaluation note dated January 9, 2008, authored by JAO, DPT (doctor of physical therapy), for diagnosis of back pain/thoracic pain indicated that the focus of the physical therapy re-evaluation was to focus primarily on determining leg length discrepancy and to send the Veteran to prosthetics to obtain an item.  Measurement of his legs from the ASIS (anterior superior iliac spine) to the medial malleolus was recorded as "36 inches on [the] L[eft] and 35.5 inches on [the] R[ight]."  He was referred to prosthetics to obtain a "1/4-1/2 inch full foot shoe lift for the RLE (right lower extremity)."  The Veteran and the prosthetist were to determine the height and material of the shoe lift based on whether the lift could be placed in the shoe or on the sole of the shoe.  

A March 2008 VA primary care note by Dr. G-H noted that the Veteran had a leg length discrepancy issue that can affect his knees and could be a problem for him.  Diagnostic assessment included leg length discrepancy.  It was noted that the Veteran was to visit with physical therapy that day to see if it was possible to get more than one shoe adjusted for the discrepancy; however, a VA physical therapy note that same date made no mention of the Veteran's claimed leg length discrepancy.  

A March 2008 physical medicine rehab discharge note shows that the Veteran had undergone 20 physical therapy treatments for diagnosis of right outer thigh/right hip pain for which he was initially seen for in January 2008.  Procedures included evaluation for back/thoracic pain as well as right outer thigh pain and seen for modalities, manual therapy, therex and issuance of equipment to assist with pain control, to include being sent for a shoe lift.  The Veteran continued with back complaints but noted that his right outer thigh pain was pretty good at that time.  He was to follow up with Dr. G-H (VA Staff Physician) for possible approval acupuncture and/or chiropractic care.  

During VA examination in August 2009 by Dr. RA, M.D., the examiner noted that the Veteran had been diagnosed with a leg length discrepancy by a VA physical therapist and that a wedge was consequently placed in the Veteran's shoe.  The August 2009 examiner's measurements of the Veteran's leg length from the anterior superior iliac spine to the medial malleolus was 37 inches bilaterally.  He observed that upon standing with his shoes off, the Veteran's pelvis was symmetric and no appreciable leg length discrepancy was noted.  The examiner acknowledged that a leg length discrepancy was previously diagnosed by a VA physical therapist; however, he stated that did not agree with their examination and concluded that the Veteran does not have a leg length discrepancy.  

In a November 2011 appellate brief, the Veteran's representative noted that a leg length discrepancy had been diagnosed and measured by a qualified and experienced DPT (doctor of physical therapy).  He stated that the August 2009 VA examiner's measurement of 37 inches long is not as credible as the DPT's measurement of 35.5 inches long because the August 2009 VA examiner was a 1st year general (verses orthopedic) surgery resident at the time according to licensing records (a June 2008 license and a 2009 status as a resident) and VA white pages.  He stated that the August 2009 VA examiner would not complete the 5 year program to be able to practice independently until sometime in 2013.  The representative further asserted that if the Veteran did not have a leg length discrepancy then using the prescribed heel lift would have created, not alleviated, the problem.  

In accordance with the Board's January 2012 remand directives, the Veteran underwent a VA joints examination in September 2012 by Dr. TG, M.D., a surgery resident, to determine whether he has had a diagnosed leg length discrepancy at any time during the claim.  The examiner documented his review of the Veteran's claims file, radiographs, VA treatment notes, and his findings on examination of the Veteran.  The examiner also documented the Veteran's reported and/or documented history of his service-connected left ankle, left knee, and low back disabilities, as well as current symptoms and complaints pertaining to those disabilities.  The examiner's review of the Veteran's claims file and VA treatment records was significant for a treatment record dated January 17, 2007, which showed that the Veteran's leg lengths were measured at 35 inches on the left and 35.5 inches on the right.  A treatment record dated June 27, 2007, showed that his leg lengths were measured at 35.5 inches on the left and 36 inches on the right.  The examiner observed that neither the January nor June 2007 treatment records contained any indication as to the anatomical sites from which measurements of the Veteran's leg lengths were taken.  The examiner noted that a physical therapy note dated January 9, 2008, indicated that the Veteran's leg lengths were measured at 36 inches on the left and at 35.5 inches on the right as measured from the ASIS (anterior superior iliac spine) to the medial malleolus.  

The September 2012 examiner stated that during his examination of the Veteran, measurement of his leg lengths from the anterior/superior iliac spine to the inferior aspect of the medial malleolus were 37 inches bilaterally.  He stated that his leg length findings concurred with findings of Dr. RA dated August 1, 2009.  At the time of the September 2012 examination, the examiner did not believe that  the Veteran had a leg length discrepancy.  He reasoned leg length measurements taken on two different occasions by himself during the examination and by Dr. RA in August 2009, as measured from the anterior/superior iliac spine to the medical malleolus, both revealed leg lengths of 37 inches bilaterally.  

The September 2012 examiner noted that the Veteran was prescribed a heel wedge in 2007 secondary to a finding on leg length measurement that his left leg was a half inch shorter than his right leg.  The examiner reiterated that he was not in agreement with such finding and that both he and Dr. RA (August 2009 VA examiner) had measured the Veteran's leg length at 37 inches bilaterally from the anterior/superior iliac spine to the medical malleolus.  The examiner stated that during his physical examination of the Veteran, he performed this measurement with the Veteran in both supine and standing positions and leg length measurements were the same at 37 inches.  He stated that there are a number of reasons why the Veteran's physical therapist measured the Veteran's legs at different lengths previously.  He explained that leg length measurements are usually taken from the anterior/superior iliac spine to the medial malleolus, and at times the anterior/superior iliac spine is difficult for some to find.  He also stated that palpation of a specific point on the anterior/superior iliac spine may have been difficult to pinpoint and if the same portion is not palpated bilaterally, it may lead to a finding of a leg-length discrepancy.  The examiner stated that during his examination of the Veteran he ensured that he used the most prominent portion of the Veteran's anterior/superior iliac spine as well as the inferior portion of the medial malleolus bilaterally by placing three fingers over the Veteran's anterior/superior iliac spine until he found the most prominent portion.  Then, he brought the measurement down to the inferior aspect of the medial malleolus, which he performed by palpation.  He repeated this measurement three times in both the standing and supine positions and all measurements were 37 inches bilaterally.  Thus, he opined that at the time of the September 2012 examination of the Veteran, he did not feel a heel wedge was medically indicated.

As to discrepancies noted between Dr. RA's evaluation during VA examination in August 2009 and the Veteran's leg length discrepancies noted in the physical therapy note dated in January 2008, the examiner stated that the Veteran's measurements from Dr. RA's examination in 2009 revealed them to be 37 inches bilaterally and the January 2008 physical therapy note stated that the Veteran's left leg was 36 inches and that his right leg was 35.5 inches.  The examiner sated that he measured the Veteran's leg length from the most prominent portion of the anterior/superior iliac spine to the inferior aspect of his medial malleolus and he performed such measurements in triplicate to ensure reproducibility.  The examiner stated that he believed that his leg length measurements are correct as it was performed in triplicate and with the Veteran in both supine and standing positions.  He stated that Dr. RA's note also states that Dr. RA measured the Veteran's leg lengths from the anterior/superior iliac spine to the medical malleolus as 37 inches bilaterally.  Thus, the examiner agreed with those measurements.  

As to whether the Vetera may have had a leg length discrepancy which may have resolved prior to the claim, the examiner stated that the Veteran's leg lengths are set and are determined by bony landmarks which are not subject to change.  He admitted that the Veteran's leg lengths may change a small amount secondary to osteoarthritis.  He stated that if the Veteran did lose quite a bit of articular cartilage secondary to a process, it would be possible that he could lose a few millimeters of height.  The examiner stated that the fact that his examination and measurement of the Veteran's leg lengths is a full inch on the left and a full inch on the right could not be accounted for by simple changes in articular cartilage.  Thus, he did not believe that the Veteran's leg lengths are dynamic as would be required for this.   He noted that leg lengths are usually measured from certain landmarks, which he stated that he did in triplicate on examination of the veteran, and it is not medically probable that the Veteran's leg length had increased 1 full inch on the left and 1.5 inches on the right.  Accordingly, the examiner stated that there is a difference in measurement between the measurements performed by himself during the September 2012 examination and by Dr. RA during VA examination in August 2009 versus the measurements performed by JAO in January and June 2007, and in January 2008.  

In light of the foregoing, the September 2012 examiner concluded that the Veteran does not have a leg length discrepancy.  He reasoned that the Veteran's leg lengths were measured at 37 inches bilaterally when measured three times from the anterior/superior iliac spine to the distal aspect of the medial malleolus in both standing and supine positions.  Moreover, he stated that such measurements concurred with measurements obtained by Dr. RA from the same bony landmarks.  The examiner did not believe that the Veteran had a leg length discrepancy or that his leg lengths had changed over time, and especially not by 1 and 1.5 inches.  He stated that the Veteran was prescribed a heel wedge for a measured leg length discrepancy and that measurement at that time may have occurred in error.  In any event, the examiner stated that at the time of the September 2012 examination, the Veteran did not have a leg length discrepancy and he stated that it was not medically indicated for him to have a heel wedge.

During the January 2015 hearing, the Veteran testified that that he had been diagnosed with a leg length discrepancy by his VA physical therapist.  He stated that she prescribed him a shoe lift for his leg length discrepancy that he wore for 6 to 12 months until his shoes became worn out and he got a new pair.  He indicated that most recently, VA examiners had told him that he does not have a leg length discrepancy and that diagnosis of such was made on erroneous measurements of his lower extremities.  The Veteran denied ever having been told by any treatment provider that perhaps the shoe lift that he had been prescribed for a leg length discrepancy had served its intended purpose and corrected any leg length discrepancy that may have been present.  

On review, the Board finds that the competent and most credible evidence of record weighs against a finding that the Veteran has had a leg length discrepancy at any time during the claim.  In that regard, the Board finds that leg length measurements of 37 inches bilaterally obtained during VA examinations in August 2009 and September 2012 to be the most credible and probative evidence of record.  

While the Veteran's VA physical therapist, JAO, DPT, is competent to provide measurements of the Veteran's leg lengths, the Board finds them to be of low probative weight in deciding the Veteran's claim for service connection for a leg length discrepancy.  

Specifically, JOA provided measurements of the Veteran's leg lengths in VA physical therapy notes dated on January 17, 2007; June 27, 2007; and January 9, 2008.  As noted by the September 2012 VA examiner, JAO did not provide the anatomical locations from which she measured the Veteran's leg lengths in neither her January 2007 nor her June 2007 treatment notes.  Moreover, while JAO noted that she measured from the anterior/superior iliac spine to the medial malleolus in her January 2008 treatment note, her measurements at that time would indicate that the Veteran's right leg is the shorter leg as opposed to his left leg as determined by her measurements noted in her earlier January and June 2007 treatment notes.  Indeed, JAO provided differing leg length measurements in each of her treatment notes with the Veteran's right leg length ranging from 35.5 inches in January 2007 and January 2008, to 36 inches as noted in June 2007.  Similarly, her measurements of the Veteran's left leg length have fluctuated from 35 inches in January 2007 to 35.5 inches in June 2007 to 36 inches in January 2008.  In addition, it is also unclear why JAO prescribed a 1/4 inch shoe lift for the Veteran's left shoe in January and June 2007 when she measured his leg length discrepancy at 1/4 inch on both of those occasions.  To the contrary, based on her measurements obtained in January 2008, she prescribed a 1/4 to 1/2 inch full foot shoe lift for the Veteran's right shoe as opposed to his left shoe based on her measurements noted in her January 2008 treatment note which suggested that the Veteran's right leg was a half inch shorter than his left leg.  

In contrast, the Board finds that the August 2009 and September 2012 VA examiners opinion are highly probative.  These examiners stated that that they measured the Veteran's leg lengths from the anterior/superior iliac spine to the medical malleolus, bilaterally, and both examiners reported that the Veteran's leg lengths measured 37 inches bilaterally.  These identical findings separated by approximately 3 years.  Moreover, theses opinion are supported by a detailed persuasive rationale.  In particular, the September 2012 examiner very clearly explained his step-by-step method of measuring that Veteran's leg lengths, which he indicated that he did in triplicate, as well as in supine and standing positions, with the same findings of 37 inches bilaterally.  Such finding is consistent with the findings of the August 2009 VA examiner and with notation during an August 2006 VA spine examination to the effect that there was no difference in measurements of the left lower extremity verses the right lower extremity at the mid-thigh or mid-calf.  Moreover, reports of the August 2006 VA spine examination and a December 2007 VA joints examination both indicate that the Veteran's gait was normal and there was no evidence of abnormal weight bearing during those examinations.  Also, report of VA neurology consultation in January 2007 for neck and low back pain indicated that the Veteran's gait and station were normal.  In that regard, it seems rather incredible that the Veteran could have a leg length discrepancy with no evidence of abnormal weight bearing.  

The Veteran is competent to relate his symptoms, such as pain.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation as to the presence of a leg length discrepancy disability in this case.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value.  See Kahana, 24 Vet.App. 428 (2011).  

In light of the foregoing, the Board finds that the evidence of record during the pendency of the appeal weighs against a finding that a leg length discrepancy disability has been accurately diagnosed at any time during the claim.  Thus, the evidence of record indicates that that Veteran does not have a shortened left leg and service connection for the claimed disability is precluded.  See e.g., Brammer, at 225.  Therefore, the preponderance of the evidence is against the claim for service connection and it must be denied. 38 U.S.C.A. § 5107(b); Alemany, at 518.


ORDER

Entitlement to service connection for a leg length discrepancy, claimed as a shortened left leg, is denied.


REMAND

Left Knee Laxity

The Veteran seeks a higher evaluation for his service-connected left knee lateral collateral laxity disability, which is currently evaluated as 10 percent disabling under diagnostic code 5257 for slight recurrent subluxation or lateral instability.  Based on a review of the claims folder, the Board finds that additional evidence is needed prior to adjudication of the claim.

The Veteran's left knee lateral collateral laxity disability was most recently evaluated during VA examination in August 2009, more than 5 years ago.  The Veteran's lay testimony during the January 2015 hearing to the effect that his left knee feels like it gives way multiple times a day, suggests that his left knee lateral collateral laxity disability may have worsened since it was last examined during the August 2009 examination.  In addition, although lateral collateral laxity of the left knee was consistently shown during VA examinations of the left knee in August 2006 and December 2007, the August 2009 examiner found no objective evidence of lateral collateral laxity of the left knee.  Given lay evidence of potential worsening of the Veteran's lateral collateral laxity of the left knee, questions as to current findings of lateral collateral laxity of the left knee, as well as the passage of time since the August 2009 examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's left knee lateral collateral laxity disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Accordingly, in order to accurately assess the severity of the Veteran's service-connected left knee lateral collateral laxity disability, he should be afforded a new and contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (d).

In addition, VA treatment records were most recently obtained in October 2014.  Any ongoing VA treatment records should therefore be obtained from the Omaha VAMC dating since October 2014.  

Left Shoulder

The record reflects that the Veteran filed a recent claim for an increased rating for his service-connected left shoulder disability.  In November 2014, the RO issued a rating decision that decreased the disability evaluation assigned for the Veteran's left shoulder from 20 percent to 10 percent.  The Veteran subsequently filed a notice of disagreement to this action in January 2015.  There is no indication that the RO has issued a Statement of the Case as to this issue.  Accordingly, this claim must be remanded for issuance of a SOC addressing this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a Statement of the Case on the issue of entitlement to a higher evaluation for his service-connected left shoulder disability.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238 .

2.  Obtain the Veteran's VA treatment records dated from October 2014 forward from the Omaha VAMC.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3. Schedule the Veteran for an examination to determine the nature and severity of his left knee lateral collateral laxity disability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including X-rays, should be conducted.  All pertinent knee pathology which is found on examination should be noted in the evaluation report. 

In the examination report, the examiner should describe any laxity and instability of the Veteran's left knee as "slight," "moderate" or "severe" in degree.  The examiner should also describe any functional effects of the Veteran's lateral collateral laxity of the left knee on his usual occupation and his activities of daily living.  

The examiner must explain the rationale for all opinions.

4. After accomplishing any additional development deemed appropriate, readjudicate the claim for an increased rating for lateral collateral laxity of the left knee.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


